 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 508 
IN THE HOUSE OF REPRESENTATIVES 
 
October 4, 2004 
Ms. Baldwin submitted the following concurrent resolution; which was referred to the Committee on Government Reform
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that a commemorative postage stamp should be issued by the United States Postal Service honoring Robert Fighting Bob La Follette, Sr., and that the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such a stamp be issued. 
 
Whereas Robert Marion La Follette, Sr., commonly known as Fighting Bob La Follette, was born on June 14, 1855, in Primrose, Wisconsin; 
Whereas Robert La Follette, Sr. served 3 terms in the United States House of Representatives, 4 terms in the United States Senate, and 1 term as the Governor of Wisconsin; 
Whereas Robert La Follette, Sr. supported farmers and the working person, opposed political machines and corrupt corporations, and believed that a strong democracy requires a fair distribution of both wealth and power; 
Whereas Robert La Follette, Sr. believed that government could bring about social and political progress for the greater good; 
Whereas Robert La Follette, Sr. believed in the “Wisconsin Idea” (the notion that the boundaries of the University of Wisconsin are the boundaries of the State of Wisconsin and that the University should serve the people of the State in relevant ways), and in a government infused with the talent of trained professionals, guided by the expertise of wise scholars, and answerable to an active and well-educated citizenry; 
Whereas Robert La Follette, Sr. applied the “Wisconsin Idea” to bring about major reforms in banking and railroad regulation, the environment, transportation, civil service, and taxation; 
Whereas Robert La Follette, Sr. promoted such populist issues as public disclosure of campaign contributions, equitable graduated taxes, the direct primary election system, and the establishment of both the Department of Labor and the Federal Trade Commission; 
Whereas Robert La Follette, Sr. sought to rid government of corruption at all levels and spearheaded the investigation into the infamous Teapot Dome scandal; 
Whereas Robert La Follette, Sr., with his wife Belle Case La Follette, whom he regarded as an equal partner in life, supported women’s suffrage and advocated for civil rights legislation for ethnic and racial minorities; 
Whereas the year 2005 marks the 150th anniversary of the birth of Robert La Follette, Sr.; and 
Whereas Robert La Follette, Sr., as an important leader in the Progressive movement, brought about a truer democracy: Now, therefore, be it  
 
That it is the sense of Congress that— 
(1)a commemorative postage stamp should be issued by the United States Postal Service honoring Robert Fighting Bob La Follette, Sr.; and 
(2)the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such a stamp be issued. 
 
